Title: To Benjamin Franklin from Le Roy, [3 or 10 February 1779?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Mercredy au soir [February 3 or 10, 1779?]
Mon cher Docteur nous serons chez vous Vendredy matin M. D’Arcy et moi vers les dix heures et demie à moins qu il ne fasse un trop mauvais tems. Nous avons eu bien du regret que vous ne nous ayez pas tenu votre promesse hier. J’ai vu une belle Dame M. De Maillebois qui se plaint bien de votre absence. Vous pouvez être sur que les Expériences sur le fluide igné ne se feront pas sans vous. Adieu mon cher Docteur vous savez combien je vous suis attaché pour la vie.
Le Roy
 
Addressed: a Monsieur / Monsieur Le Docteur Franklin / Député du Congrès des treize états / Unis / à Passy
